Title: Address from Columbia County, Ga., Citizens, 29 August 1795
From: Citizens of Columbia County, Georgia
To: 


          
            Georgia Columbia County August 29th 1795.
          
          Pursuant to public notice given; a number of Citizens convened at the Court House in order to take under consideration a treaty of Amity, Commerce, and Navigation between the united States and Great Britain, agreed on at London on the 19th day of November 1794 by John Jay and Lord Grenville.
          Colonel Jesse Sanders was unanimously, chosen Chareman and Edm. B. Jenkins Secry, and the Said treaty was Read and duly considered where upon it was—
          Resolved unanimously. That it is the inherent Right of every free Citizen to convene with his fellow Citizens; and calmly deliberate upon all Acts, and Measures of Government that affect their liberty, Rights, or Interest, to go fully into a disquesition thereof, and for the information of Government, freely to express theire sentiments on the Subject.
          That it is a duty they owe to their Country, and to posterity, to exercise every constitutional power, and to make every legal exertion to prevent at the earliest period the least infringment of their invaluable right and prevelidges.
          Impressed with these principles WE the people of columbia after the most deliberate investigation of the Said treaty; view its contents with the deepest Concern.
          Because we conceive its operation would manifestly infringe many of our inherent, and Constitutional rights, and would Surrender Natural advantages and preveleges, without an Equevilent.
          Because its operation would evidently contravene the intention of treaties now Subsisting between the United States and the Republic of France, and would tend to aid the exertions of tyrants, and oppressors, against the cause of liberty, and the Natural Rights of Man, and might enterrupt that harmony, and friendship, which ought to Subsist, between the Republic of France, and the United States of America.
          Because we believe, the political interest of the united States, at this time forbids a connection with the politics, and interests of Great Britain.
          In Virtue therefore, of those Rights which we inheret as freem⟨e⟩n, and in discharge of these duties, which we owe to

Society as Citizens, We Solemnly declare, that we consider the Said treaty of Amity, Commerce and Navagation, with Great Britain, incompatible with the interest, prosperity, and dignity of America; and repugnant to the Safety, happiness and Honor of the united republic.
          Ordered that these our Sentiments be published; and that the chareman be requested, With out delay to transmit a copy thereof to the presedent of the United States.
          
            Signed.    Jesse Sanders, Chairman
            CertifiedEdm. B. JenkinsSecy
          
          
        